PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/489,692
Filing Date: 17 Apr 2017
Appellant(s): Rosen et al.



__________________
Scott R. Zingerman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/30/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/28/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECITONS: NONE
NEW GROUNDS OF REJECTION: NONE

(2) Response to Argument
The Appellant has argued that Sommers fails to teach a processor. While this argument has been fully considered it is not persuasive. The Examiner points out that the limitation even cited by the Appellant says “the control unit 30 optionally includes additional elements such as a computer interface or components for conditioning the power applied to the lighting units” the underlined portion being a processor and showing that it is included in the control unit 30. Additionally, the Appellant’s claim reads “said processor adapted to independently drive each of said plurality of LEDs” a processor processes input and then processes them to provide output which are then taken to a controller which takes those outputs from the processor and acts accordingly to the outputs from the processor. So if the Appellant is taking the position that the processor is doing this independently then the prior art is working in the same fashion.

The Appellant has argued that Sommers fails to teach to provide variation in the beam angle of light projected from said light panel and to provide blended, homogeneous light projected across said light panel for each said variation in beam angle. While this argument has been fully considered it is not persuasive. The Examiner points out that the light sources are independently selectable and that the lenses comprise different conic radii for the lenses. The different radii for the lenses provide different angular distributions of light. Controller 30 also comprises a rheostat, variable voltage divider, or other electrical component. The electrical component enables the user to control the optical intensity as well as the spatial distribution of the light output. Which thereby teaches variation in the beam angle and the ability to provide a blended, homogeneous light as required in the claim.
This is as provided in the office action “said processor adapted to independently drive each of said plurality of LEDs through its associated channel (Paragraph 0032, Fig. 3) to provide variation in the beam angle of light projected from said light panel (Paragraph 0032, Specifically the lights are independently selectable to provide a desired distribution given that different lights have different lenses) and to provide blended, homogeneous light projected across said light panel for each said variation in beam angle (Paragraphs 0032 and 0033, Specifically “Each of the lighting units 14A, 14B, 14C, 14D has a different optical prescription, obtained in the embodiment of FIGS. 1 and 2 by using different conic radii for the lenses 24A, 24B, 24C, 24D. Thus, by operating only a selected one of the four lighting units 14A, 14B, 14C, 14D four different angular distributions or spatial patterns of emitted light can be selectively obtained. By operating a selected sub-set of the plurality of optical sources 14A, 14B, 14C, 14D, complex combinations of the spatial light distributions of the individual optical sources 14A, 14B, 14C, 14D can be obtained.” and “the control unit 30 includes a rheostat, variable voltage divider, or other electrical component (not shown) that enables variable power application to the lamp 10 as a whole or to one or more of the individual lighting units 14A, 14B, 14C, 14D that are included enables the user to control the optical intensity as well as the spatial distribution of the light output.” Thereby teaching a optical blending/ Homogenous output).

The Appellant has argued that Sommers fails to teach a plurality of modules as required by claim 6. While this argument has been fully considered it is not persuasive. The Examiner points out that simply calling something modules by breaking it up meets the requirements of the claim. Specifically claim 1 requires “said at least one module immovably fixed in said light panel”. While claim 6 requires “a plurality of modules forming said panel”. Therefore the Appellant’s panel is made of several modules which are immovably fixed in said light panel. This is also how the modules of the prior art are provided given that they are several modules which make up a panel. The modules being immovably fixed in said light panel as required. Additionally, Examiner points to Figures 1 and 4 which show that different embodiments which show different radii of lenses being used in different locations. This shows that they are modules given that each sections lenses can be adjusted as desired. 

    PNG
    media_image2.png
    610
    906
    media_image2.png
    Greyscale

(Sommers, Fig. 1, Reproduced and annotated, Fig. A for examination)
The Appellant has argued that Sommers in view of Morgan fails to teach a smoothing function to reduce contracts between light projected by said plurality of LEDs. The Examiner points out that the Appellant is arguing that the paragraph says soothing not smoothing. The Examiner points out that this was not at any point the Examiner’s position. The Paragraph says “a particular illumination program may be designed such that, when executed, the radiation output from one or more light sources is gradually varied at some predetermined rate to transition between a number of different colors in succession throughout the visible spectrum. An example of such an illumination program is a "color wash" program, as discussed above, which more generally may be referred to as a "dynamic color variation program" having a color variation speed. The color variation speed of such a dynamic color variation program may be either a predetermined or variable parameter of the program. For example, in one case, the color variation speed of the "color wash" illumination program may be predetermined such that the radiation generated by one or more light sources slowly varies in color upon execution of the program to create a soothing varying color illumination effect.” The Examiners position is that smoothing is generally the same as gradually varied. Thereby teaching the smoothing that was taught in the office action.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/E.T.E/Examiner, Art Unit 2875    


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875                                                                                                                                                                                                                                                                                                                                                                                                            

Conferees:
/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875                                                                                                                                                                                                        


/DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.